Citation Nr: 0901367	
Decision Date: 01/13/09    Archive Date: 01/22/09	

DOCKET NO.  03-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 

2.  Entitlement to service connection for residuals of an 
injury to the lumbosacral spine, including degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

In September 2004, the Board affirmed the January 2002 rating 
decision.  The veteran subsequently appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2005, based on a Joint Motion for 
Remand, the Court issued an Order remanding the matter to the 
Board for readjudication consistent with the Joint Motion.

Thereafter, in August 2006, the Board remanded the case for 
further development.  In May 2007, the Board denied the 
veteran's claims of entitlement to service connection for the 
disabilities at issue.  The veteran and his representative 
appealed the decision to the Court.  In an August 2008 Order, 
the Court vacated the May 2007 Board decision and remanded 
the case to the Board for compliance with instructions in a 
Joint Motion for Remand dated that same month.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2008).




REMAND

In the Joint Motion endorsed by the Court in its August 2008 
Order, it was indicated that a September 2003 spinal 
examination accorded the veteran gave no opinion as to 
whether any current back difficulties related to his reported 
inservice injury.  The evidence of record contains statements 
from the veteran that he injured his back while performing 
long shoreman duties in the South Pacific in 1944.  Available 
morning reports reflect that he was hospitalized in November 
1944, but the reason for the hospitalization is not of 
record.  The Court noted that while the veteran might not be 
competent to render a diagnosis of any current spinal 
disability, he is competent to make assertions concerning an 
inservice incident, as well as symptoms he has experienced.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.

In order to adequately address the onset of the veteran's 
current disabilities, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The veteran should be asked to 
provide information with regard to any 
health care professionals or others who 
have knowledge of his reported cervical 
spine and lumbosacral spine disabilities 
from the time of his separation from 
service until the 1980's when neck and 
back difficulties were first clinically 
documented in the claims file.  The 
veteran should be asked whether he was 
told by any health care professional that 
any current back and/or neck disabilities 
are related to his active service.  Any 
leads should be followed to their logical 
conclusion.

2.  VA should schedule the veteran for an 
examination by a physician knowledgeable 
in orthopedics for the purpose of 
determining the extent and etiology of 
any current back and cervical spine 
disorders.  The examiner should review 
the entire claims file, to include the 
report of the VA examination given the 
veteran in 2003.  The claims file and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent), that any current back and/or 
neck disability is related to the 
veteran's active service.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
the examiner cannot provide an opinion 
without resort to speculation, this 
should be so indicated.

3.  After completion of the above, and 
any other development deemed necessary, 
VA should review the expanded record and 
determine if the benefits sough can be 
granted.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to insure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised that 
failure without good cause to report for any scheduled 
examination could result in a denial of the claims.  
38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



